          Case 2:13-cv-01562-JCM-DJA Document 81 Filed 12/04/19 Page 1 of 4



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Emma L. Smith
     Assistant Federal Public Defender
4    Illinois State Bar No. 6317192
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Emma_Smith@fd.org
7

8    *Attorney for Petitioner Ronald Ross

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Ronald Ross,

13                  Petitioner,               Case No. 2:13-cv-01562-JCM-DJA

14         v.                                 Unopposed motion to extend
                                              deadline to file Reply
15   Dwight Neven, et al.,
                                              (First request)
16                  Respondents.

17

18

19

20

21

22

23

24

25

26
27
              Case 2:13-cv-01562-JCM-DJA Document 81 Filed 12/04/19 Page 2 of 4



 1              Petitioner Ronald Ross respectfully moves this Court for an order extending
 2    the time within which he must file a Reply to the State’s Answer by 60 days from
 3    December 6, 2019, up to and including February 4, 2020. This is his first request for
 4    an extension of this deadline. Respondents, by counsel Michael J. Bongard, do not
 5    object.
 6              Undersigned counsel has been reviewing Mr. Ross’s case in an effort to comply
 7    with the Court’s deadline. However, counsel respectfully submits that additional time
 8    is necessary to properly prepare the Reply. Undersigned counsel has recently joined
 9    the Federal Public Defender for the District of Nevada. Since beginning work in the
 10   office approximately three months ago, counsel has been learning the eighteen cases
 11   for which she has entered an appearance. In this time, she has been working
 12   diligently to meet both past and upcoming deadlines for other clients, including in
 13   Young v. Baker, No. 2:18-cv-00110-RFB-VCF (D. Nev.) (amended petition filed Oct.
 14   23, 2019); Dixon v. Dzurenda, No. 79194 (Nev. S. Ct.) (opening brief due Dec. 13,
 15   2019); Davidson v. Neven, No. 19-16952 (9th Cir.) (request for certificate of
 16   appealability due Jan. 6, 2020); and Mayo v. State, No. 18-16081 (9th Cir.) (oral
 17   argument on Jan. 24, 2020). Moreover, Counsel has been traveling and out of the
 18   office to meet with clients, including on November 1, 8, 15, and 22. Counsel
 19   respectfully represents that an additional 60 days is necessary to permit her to
 20   prepare the Reply in this case.
 21             This motion is not filed for the purposes of undue delay but in the interests of
 22   justice and the interests of Mr. Ross. Counsel respectfully asks this court to grant
 23   Mr. Ross’s request to extend the time for filing a Reply by 60 days, until February 4,
 24   2020.
 25

 26

 27


                                                     2

527
      Case 2:13-cv-01562-JCM-DJA Document 81 Filed 12/04/19 Page 3 of 4



 1    Dated December 4, 2019.
 2                                         Respectfully submitted,
 3
                                           Rene L. Valladares
 4
                                           Federal Public Defender
 5
                                           /s/Emma L. Smith
 6
                                           Emma L. Smith
 7                                         Assistant Federal Public Defender

 8
                                           IT IS SO ORDERED
 9

 10
                                           ___________________________
 11
                                           United States District Judge
 12
                                                  December 5, 2019
 13                                        Dated: ____________________

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                       3

527
           Case 2:13-cv-01562-JCM-DJA Document 81 Filed 12/04/19 Page 4 of 4



 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on December 4, 2019, I electronically filed the foregoing

 3    with the Clerk of the Court for the United States District Court, District of Nevada

 4    by using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Michael J. Bongard.

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Ronald Ross
            No. 1003485
 12         Saguaro Correctional Center
 13         1252 E. Arica Road
            Eloy, AZ 85131
 14

 15                                              /s/Jessica Pillsbury
 16                                              An Employee of the
                                                 Federal Public Defender
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
